Exhibit 10.8
PROPERTY CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT
EFFECTIVE JANUARY 1, 2011
issued to
PENN MILLERS INSURANCE COMPANY
AMERICAN MILLERS INSURANCE COMPANY

     
TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL
  (TOWERS WATSON LOGO) [w82113w8211300.gif]

 



--------------------------------------------------------------------------------



 



PENN MILLERS INSURANCE COMPANY
AMERICAN MILLERS INSURANCE COMPANY
PROPERTY CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT
EFFECTIVE JANUARY 1, 2011
INDEX

              ARTICLE   SUBJECT   PAGE
ARTICLE 1
  BUSINESS COVERED     1  
ARTICLE 2
  COMMENCEMENT AND TERMINATION     1  
ARTICLE 3
  SPECIAL TERMINATION     1  
ARTICLE 4
  EXCLUSIONS     3  
ARTICLE 5
  RETENTION AND LIMIT     5  
ARTICLE 6
  REINSTATEMENT     5  
ARTICLE 7
  PREMIUM     5  
ARTICLE 8
  DEFINITION OF LOSS OCCURRENCE     5  
ARTICLE 9
  NET RETAINED LINE     8  
ARTICLE 10
  NET LOSS     8  
ARTICLE 11
  EXTRA-CONTRACTUAL OBLIGATIONS/LOSS EXCESS OF POLICY LIMITS     9  
ARTICLE 12
  NOTICE OF LOSS AND LOSS SETTLEMENT     10  
ARTICLE 13
  ERRORS AND OMISSIONS     10  
ARTICLE 14
  OFFSET     11  
ARTICLE 15
  CURRENCY     11  
ARTICLE 16
  FEDERAL EXCISE TAX AND OTHER TAXES     11  
ARTICLE 17
  ACCESS TO RECORDS     11  
ARTICLE 18
  SERVICE OF SUIT     12  
ARTICLE 19
  CONFIDENTIALITY     13  
ARTICLE 20
  PRIVACY     13  
ARTICLE 21
  ARBITRATION     14  
ARTICLE 22
  INSOLVENCY     17  
ARTICLE 23
  RESERVES     17  
ARTICLE 24
  MODE OF EXECUTION     20  
ARTICLE 25
  LATE PAYMENTS     20  
ARTICLE 26
  VARIOUS OTHER TERMS     21  
ARTICLE 27
  INTERMEDIARY     23  

ATTACHMENTS:
NUCLEAR INCIDENT EXCLUSION CLAUSE — PHYSICAL DAMAGE — REINSURANCE (BRMA 35B)
POOLS, ASSOCIATIONS AND SYNDICATES EXCLUSION CLAUSE
TRANSMISSION AND DISTRIBUTION LINES EXCLUSION — ABOVE GROUND
FUNGI COVERAGE LIMITATION
TERRORISM EXCLUSION CLAUSE (NMA 2930B)
INFORMATION TECHNOLOGY HAZARDS CLARIFICATION CLAUSE (NMA2912)

     
TW No. G22283.11/G22287.11/G22288.11/G26396.11
C11-119542-003
FINAL
  (TOWERS WATSON LOGO) [w82113w8211300.gif]

1.



--------------------------------------------------------------------------------



 



     
EXHIBIT I —
  PROPERTY FIRST CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT  
EXHIBIT II —
  PROPERTY SECOND CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT  
EXHIBIT III —
  PROPERTY THIRD CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT  
EXHIBIT IV —
  PROPERTY FOURTH CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

     
TW No. G22283.11/G22287.11/G22288.11/G26396.11
C11-119542-003
FINAL
  (TOWERS WATSON LOGO) [w82113w8211300.gif]

2.



--------------------------------------------------------------------------------



 



PENN MILLERS INSURANCE COMPANY
AMERICAN MILLERS INSURANCE COMPANY
WILKES-BARRE, PENNSYLVANIA
PROPERTY CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT
EFFECTIVE JANUARY 1, 2011
ARTICLE 1
BUSINESS COVERED
A. This Contract applies to all Loss Occurrences that occur with a date of loss
during the term of this Contract and arising from those Policies, except as
hereinafter excluded, classified by the Company as Fire, Allied Lines,
Automobile Physical Damage (excluding Collision), Section I of Homeowners and
Multiple Peril Policies, Inland Marine and Property Agri Business that are in
force at the inception of this Contract or are written with a Policy periods
(new and renewal) effective during the term of this Contract (“Business
Covered”).
B. The term “Policies”, whenever used herein, shall mean all binders, policies,
contracts, certificates and other obligations, whether oral or written, of
insurance or reinsurance that are Business Covered.
C. The reinsurance of all Business Covered hereunder shall be subject in all
respects to the same risks, terms, clauses, conditions, interpretations,
alterations, modifications, cancellations and waivers as the respective
insurances (or reinsurances) of the Company’s Policies and the Reinsurer shall
pay losses as may be paid thereon, subject to the liability of the Company and
the terms and conditions of this Contract.
ARTICLE 2
COMMENCEMENT AND TERMINATION
     This Contract shall incept at 12:01 a.m., Eastern Standard Time, January 1,
2011, and remain in force until 12:01 a.m., Eastern Standard Time, January 1,
2012. Should this Contract terminate while a Loss Occurrence is in progress, the
entire loss arising out of the Loss Occurrence shall be subject to this Contract
and its terms and conditions.
ARTICLE 3
SPECIAL TERMINATION
A. The Company or the Reinsurer may terminate, or commute Obligations arising
under this Contract in accordance with Paragraph C. below, upon the happening of
any one of the following circumstances at any time by the giving of thirty
(30) days prior written notice to the other party:
1. A party ceases active underwriting operations or a State Insurance Department
or other legal authority orders the Reinsurer to cease writing business in all
jurisdictions; or
2. The Reinsurer has filed a plan to enter into a Scheme of Arrangement or
similar procedure. “Scheme of Arrangement” is defined as a legislative or
regulatory process that provides a solvent Reinsurer the opportunity to settle
its obligations with the Company either (i) without the Company’s unrestrained
consent or (ii) prior to the

     
TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL
  (TOWERS WATSON LOGO) [w82113w8211300.gif]

1.



--------------------------------------------------------------------------------



 



Company having the ability to determine, with exact certainty, the actual amount
of the obligations still outstanding and ultimately due to the Company; or
3. A party has: a) become insolvent, b) been placed under supervision
(voluntarily or involuntarily), c) been placed into liquidation or receivership,
or d) had instituted against it proceedings for the appointment of a supervisor,
receiver, liquidator, rehabilitator, conservator or trustee in bankruptcy, or
other agent known by whatever name, to take possession of its assets or control
of its operations; or
4. A reduction in the Reinsurer’s surplus, risk-based capital or financial
strength rating occurs:
a. As respects Reinsurers domiciled in the United States of America, (i) the
Reinsurer’s policyholders’ surplus (“PHS”) has been reduced by, whichever is
greater, thirty percent (30%) of the amount of PHS at the inception of this
Contract or thirty percent (30%) of the amount of PHS stated in its last filed
quarterly or annual statutory statement with its state of domicile; or (ii) the
Reinsurer’s total adjusted capital is less than two hundred percent (200%) of
its authorized control level risk-based capital; or (iii) the Reinsurer’s A.M.
Best’s insurer financial strength rating becomes less than “A-”.
b. As respects Reinsurers domiciled outside the United States of America, other
than Lloyd’s Syndicates (i) the Reinsurer’s Capital & Surplus (“C&S”) has been
involuntarily reduced by, whichever is greater, thirty percent (30%) of the
published currency amount of C&S at the inception of this Contract or thirty
percent (30%) of the published currency amount of C&S stated in its last filed
financial statement with its local regulatory authority; or (ii) as respects
Lloyd’s Syndicates, the Reinsurer’s total stamp capacity has been reduced by
more than thirty percent (30%) of the amount of total stamp capacity which stood
at the inception of this Contract. (This provision does not apply to any Lloyd’s
Syndicate that voluntarily reduces its total stamp capacity.) or (iii) the
Reinsurer’s A.M. Best’s insurer financial strength rating becomes less than “A-”
or the Reinsurer’s Standard & Poor’s Insurance Rating becomes less than “BBB”.
or
5. A party has entered into a definitive agreement to (a) become merged with,
acquired or controlled by any company, corporation or individual(s) not
controlling or affiliated with the party’s operations previously; or
(b) directly or indirectly assign all or essentially all of its entire liability
for obligations under this Contract to another party without the other party’s
prior written consent; or
6. There is either:
a. a severance or obstruction of free and unfettered communication and/or normal
commercial or financial intercourse between the United States of America and the
country in which the Reinsurer is incorporated or has its principal office as a
result of war, currency regulations or any circumstances arising out of
political, financial or economic uncertainty; or
b. a severance (of any kind) of any two (2) or more of the following executives
of the Reinsurer from active employment of the Reinsurer during the most recent
forty five (45) day period: chief underwriting officer, chief actuary, chief
executive officer or chief financial officer. This condition does not apply
whenever the severance in employment is for the publicly announced purpose of
the individual’s assuming within thirty (30) days a known position with another
identified firm in the (re)insurance industry or related field.
B. In the event the Company elects to terminate, the Company shall, with the
notice of termination, specify that termination will be on a Cut-Off basis, in
which event the Company

     
TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL
  (TOWERS WATSON LOGO) [w82113w8211300.gif]

2.



--------------------------------------------------------------------------------



 



shall relieve the Reinsurer for losses occurring subsequent to the specified
Termination Date, and that Reinsurer shall not receive deposit premium
installments beyond the date at which termination of the Reinsurer is effected.
In the event no losses occur prior to the specified termination date, the
Reinsurer shall within thirty (30) days of the termination date return a pro
rata portion of any ceded deposit premium paid hereunder, calculated as of the
Termination Date, and cash in that amount (less applicable ceding commission, if
any, allowed thereon) and the minimum premium provisions, if any, shall be
waived. (The fraction of the deposit premium to be returned to the Company shall
equal the number of days from the Termination Date until the original expiration
date of the Contract period divided by the number of days in the original
Contract period.) Upon final determination of the adjusted premium for the
Contract period, the Reinsurer shall be credited with a portion of premium for
this Contract, in the amount equal to the fraction of the number of days the
terminated Reinsurer participated in the Contract period divided by the number
of days in the Contract period multiplied by the reinsurance premium for the
Contract period.
C. If both parties agree to commute, then within sixty (60) days after such
agreement, the Company shall submit a statement of valuation of the total of the
net present value (“capitalized”) of the ceded (1) Net Loss Reserves, (2) Loss
Adjustment Expense Reserves, and (3) unearned premium reserve, after deduction
for any ceding commission allowed thereon, (the “Valuation Statement”). If
agreement cannot be reached, the effort can be abandoned or alternately the
Company and the Reinsurers may mutually appoint an actuary or appraiser to
investigate, determine the capitalized value of the reserves to be returned to
the Company. Such actuary shall be an independent and neutral actuary, Casualty
Actuarial Society, experienced in such matters and the mutually agreed actuary
shall render a decision. In the event that the Company and the Reinsurer are
unable to agree upon a single actuary within thirty (30) days, the parties shall
ask the then current President of the Casualty Actuarial Society to appoint an
actuary with those qualifications within another thirty (30) days. The decision
of the actuary will be final and binding on both parties. The Company and the
Reinsurer shall share equally the fees and expenses of the actuary. Upon payment
of the amount so agreed or determined by the actuary to the Company, the
Reinsurer and the Company shall each be completely released from all liability
to each other under this Contract.
ARTICLE 4
EXCLUSIONS
A. This Contract shall not cover:
1. Policies or portions thereof classified by the Company as: Accident and
Health, Aviation, Casualty, Crop Hail, Fidelity and Surety, and Ocean Marine.
2. Collision.
3. Policies of Excess of Loss Reinsurance.
4. Financial Guarantee and Insolvency.
5. Mortgage Impairment and Difference In Conditions business.
6. Flood damage, except under Automobile Physical Damage, Inland Marine,
Homeowners or Commercial Multi-Peril Policies.
7. Loss or liability excluded by the provisions of the “Nuclear Incident
Exclusion Clause — Physical Damage — Reinsurance (BRMA 35B)” attached to and
forming part of this Contract.

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

3.



--------------------------------------------------------------------------------



 



8. a. Pool, Association or Syndicate business except for participation in the
Mutual Reinsurance Bureau, as excluded by the provisions of the “Pools Exclusion
Clause”. Nevertheless, it is specifically agreed that liability accruing to the
Company from its participation in the following shall not be excluded:

  i.   The following so-called Coastal Pools: Alabama Insurance Underwriting
Association Florida Windstorm Underwriting Association Louisiana Insurance
Underwriting Association Mississippi Insurance Underwriting Association North
Carolina Insurance Underwriting Association South Carolina Windstorm and Hail
Underwriting Association Texas Catastrophe Property Insurance Association
Georgia Insurance Underwriting Association     ii.   All “FAIR Plan” business

for all perils including riot and civil disorder otherwise protected hereunder
shall not be excluded except, however, that this Contract does not include any
increase in such liability resulting from:
a) the inability of any other participant in such FAIR Plan or Coastal Pool to
meet its liability
b) any claim against such FAIR Plan or Coastal Pool, or any participant therein,
including the Company, whether by way of subrogation or otherwise, brought by or
on behalf of any insolvency fund (as defined in the Insolvency Funds Exclusion
Clause incorporated in this Contract).
b. Fire and Lightning losses on Mill and Elevator properties processed through
or not processed through the Association of American Mill & Elevator Mutual
Insurance Companies, known as the Mill Mutuals, Itasca, Illinois and the
Association of American Mill and Agri Insurers.
9. Loss/or Damage/or Costs/or Expenses arising from Seepage and/or Pollution
and/or Contamination, other than Contamination from Smoke Damage. Nevertheless,
this exclusion does not preclude payment of the cost of the removal of debris of
property damaged by a loss otherwise covered hereunder, but subject always to a
limit of not more than five thousand dollars ($5,000) plus twenty five percent
(25%) of the Company’s property loss under original Policy.
10. Regarding interests which at time of loss or damage are on shore, no
liability shall attach hereto in respect of any loss or damage which is
occasioned by war, invasion, hostilities, acts of foreign enemies, civil war,
rebellion, insurrection, military or usurped power, or martial law or
confiscation by order of any government or public authority.
     This War Exclusion Clause shall not, however, apply to interests which at
time of loss or damage are within the territorial limits of the United States of
America (comprising the fifty States of the Union and the District of Columbia
and including Bridges between the U.S.A. and Mexico, provided they are under
United States ownership), Canada, St. Pierre and Miquelon, provided such
interests are insured under Policies, endorsements, or binders containing a
standard war or hostilities or warlike operations exclusion clause.

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

4.



--------------------------------------------------------------------------------



 



11. Any liability of the Company arising, by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund is excluded from this Contract. “Insolvency
Fund” includes any guaranty fund, insolvency fund, plan, pool, association, fund
or other arrangement, howsoever denominated, established or governed, which
provides for any assessment of or payment or assumption by the Company of part
or all of any claim, debt, charge, fee, or other obligation of an insurer, or
its successors or assigns, which has been declared by any competent authority to
be insolvent, or which is otherwise deemed unable to meet any claim, debt,
charge, fee or other obligation in whole or in part.
12. Transmission and Distribution Lines Exclusion — Above Ground (150M
Exclusion).
13. Fungi Coverage Limitation (NMA 2955).
14. Terrorism (NMA 2930b).
15. Information Technology Hazard Clarification Clause (NMA 2912).
B. Any exclusion listed above (other than exclusions A(1), A(4), A(6), A(7),
A(9), A(10), A(11), A(14) & A(15)) shall be automatically waived as respects a
Policy issued by the Company on a risk with respect to which only a minor or
incidental part of the operations covered involves the exclusion. An incidental
part of an insured’s regular operations shall mean not greater than ten percent
(10%) of the insured’s regular operations.
ARTICLE 5
RETENTION AND LIMIT
See EXHIBITS I, II, III, and IV attached to and forming part of this Contract.
ARTICLE 6
REINSTATEMENT
     See EXHIBITS I, II, III, and IV attached to and forming part of this
Contract.
ARTICLE 7
PREMIUM
See EXHIBITS I, II, III, and IV attached to and forming part of this Contract.
ARTICLE 8
DEFINITION OF LOSS OCCURRENCE
A. The term “Loss Occurrence” shall mean the sum of all individual losses
directly occasioned by any one disaster, accident or loss or series of
disasters, accidents or losses arising out of one event which occurs within the
area of one state of the United States or province of Canada and states or
provinces contiguous thereto and to one another. However, the duration and
extent of any one “Loss Occurrence” shall be limited to all individual losses

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

5.



--------------------------------------------------------------------------------



 



sustained by the Company occurring during any period of one hundred sixty eight
(168) consecutive hours arising out of and directly occasioned by the same event
except that the term “Loss Occurrence” shall be further defined as follows:
1. As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of seventy two (72) consecutive hours arising out of
and directly occasioned by the same event. However, the event need not be
limited to one state or province or states or provinces contiguous thereto.
2. As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of seventy two (72) consecutive hours within the area of one
municipality or county and the municipalities or counties contiguous thereto
arising out of and directly occasioned by the same event. The maximum duration
of seventy two (72) consecutive hours may be extended in respect of individual
losses which occur beyond such seventy two (72) consecutive hours during the
continued occupation of an assured’s premises by strikers, provided such
occupation commenced during the aforesaid period.
3. As regards earthquake (the epicenter of which need not necessarily be within
the territorial confines referred to in the opening paragraph of this Article)
and fire following directly occasioned by the earthquake, only those individual
fire losses which commence during the period of one hundred sixty eight
(168) consecutive hours may be included in the Company’s “Loss Occurrence”.
4. As regards “Freeze”, only individual losses directly occasioned by collapse,
breakage of glass and water damage (caused by bursting of frozen pipes and
tanks) may be included in the Company’s “Loss Occurrence”.
5. As regards firestorms, brush fires and any other fires or series of fires,
irrespective of origin (except as provided in A(2) and A(3) above), which spread
through trees, grassland or other vegetation, all individual losses sustained by
the Company which commence during any period of one hundred sixty eight
(168) consecutive hours within a one hundred (100) mile radius of any fixed
point selected by the Company where a claim has actually been made may be
included in the Company’s “Loss Occurrence.” However, an individual loss subject
to this subparagraph cannot be included in more than one “Loss Occurrence”.
B. Except for those “Loss Occurrences” referred to in A(1) and A(2) the Company
may choose the date and time when any such period of consecutive hours commences
provided that it is not earlier than the date and time of the occurrence of the
first recorded individual loss sustained by the Company arising out of that
disaster, accident or loss and provided that only one such period of one hundred
sixty eight (168) consecutive hours shall apply with respect to one event.
C. However, as respects those “Loss Occurrences” referred to in A(1) and A(2),
if the disaster, accident or loss occasioned by the event is of greater duration
than seventy two (72) consecutive hours, then the Company may divide that
disaster, accident or loss into two (2) or more “Loss Occurrences” provided no
two (2) periods overlap and no individual loss is included in more than one such
period and provided that no period commences earlier than the date and time of
the occurrence of the first recorded individual loss sustained by the Company
arising out of that disaster, accident or loss.
D. No individual losses occasioned by an event that would be covered by seventy
two (72) hours clauses may be included in any “Loss Occurrence” claimed under
the one hundred sixty eight (168) hours provision.

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

6.



--------------------------------------------------------------------------------



 



ARTICLE 9
NET RETAINED LINE
A. This Contract applies only to that portion of any Policy which the Company
retains net for its own account, and in calculating the amount of any loss
hereunder and also in computing the amount or amounts in excess of which this
Contract attaches, only loss or losses in respect of that portion of any Policy
which the Company retains net for its own account shall be included.
B. The amount of the Reinsurers’ liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other Reinsurers, whether specific or general, any amounts
which may have become due from such Reinsurers, whether such inability arises
from the insolvency of such other Reinsurers or otherwise.
C. Inter-company reinsurance among the companies collectively called the
“Company” shall be entirely disregarded for all purposes of this Contract.
D. Permission is hereby granted the Company to carry underlying reinsurance and
layers of catastrophe reinsurance both below and above this layer of coverage
and recoveries made thereunder shall be disregarded for all purposes of this
Contract and shall inure to the sole benefit of the Company.
ARTICLE 10
NET LOSS
A. The term “Net Loss” shall mean the actual loss sustained by the Company from
Business Covered hereunder including (i) sums paid in settlement of claims and
suits and in satisfaction of judgments, (ii) prejudgment interest when added to
a judgment, (iii) ninety percent (90%) of any Extra-Contractual Obligations
(iv) ninety percent (90%) of any Losses Excess of Policy Limits, (v) any
interest on judgments other than prejudgment interest when added to a judgment
and (vi) all Loss Adjustment Expenses incurred by the Company. In the event that
the Company’s original Policies and/or specific coverage parts of their original
Policies are issued on a cost inclusive basis, such loss adjustment expenses
shall be included within the Company’s Net Loss for the purposes of recovery
hereunder.
B. “Loss Adjustment Expenses” shall mean: (i) expenses sustained in connection
with adjustment, defense, settlement and litigation of claims and suits,
satisfaction of judgments, resistance to or negotiations concerning a loss
(which shall include the expenses and the pro rata share of the salaries of the
Company’s field employees according to the time occupied in adjusting such Loss
and the expenses of the Company’s employees while diverted from their normal
duties to the service of field adjustment but shall not include any salaries of
officers or normal overhead expenses of the Company), (ii) legal expenses and
costs incurred in connection with coverage questions regarding specific claims
and legal actions, including Declaratory Judgment Expenses, connected thereto,
(iii) all interest on judgments other than prejudgment interest except when
included in Net Loss, and (iv) expenses sustained to obtain recoveries, salvages
or other reimbursements, or to secure the reversal or reduction of a verdict or
judgment.
C. “Declaratory Judgment Expenses” as used in this Contract shall mean legal
expenses paid by the Company in the investigation, analysis, evaluation,
resolution or litigation of coverage issues between the Company and its
insured(s), under Policies reinsured hereunder, for a specific loss or losses
tendered under such Policies, which loss or losses are not excluded under this
Contract.
D. All salvages, recoveries, payments and reversals or reductions of verdicts or
judgments (net of the cost of obtaining such salvage, recovery, payment or
reversal or reduction of a verdict or judgment) whether recovered, received or
obtained prior or subsequent to loss settlement under this Contract, including
amounts recoverable under other reinsurance whether

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

7.



--------------------------------------------------------------------------------



 



collected or not, shall be applied as if recovered, received or obtained prior
to the aforesaid settlement and shall be deducted from the actual losses
sustained to arrive at the amount of the net loss. Nothing in this Article shall
be construed to mean losses are not recoverable until the Net Loss to the
Company finally has been ascertained.
E. The Reinsurers shall be subrogated, as respects any loss for which the
Reinsurers shall actually pay or become liable, but only to the extent of the
amount of payment by or the amount of liability to the Reinsurers, to all the
rights of the Company against any person or other entity who may be legally
responsible for damages as a result of said loss. Should the Company elect not
to enforce such rights, the Reinsurers are hereby authorized and empowered to
bring any appropriate action in the name of the Company or its policyholders, or
otherwise to enforce such rights. The Reinsurers shall promptly remit to the
Company the amount of any judgment awarded in such an action in excess of the
amount of payment by, or the amount of liability to, the Reinsurers hereunder.
ARTICLE 11
EXTRA-CONTRACTUAL OBLIGATIONS/LOSS EXCESS OF POLICY LIMITS
A. “Extra-Contractual Obligations” means those liabilities not covered under any
other provision of this Contract, other than Loss Excess of Policy Limits,
including but not limited to compensatory, consequential, punitive, or exemplary
damages together with any legal costs and expenses incurred in connection
therewith, paid as damages or in settlement by the Company arising from an
allegation or claim of its insured, its insured’s assignee, or other third
party, which alleges negligence, gross negligence, bad faith or other tortious
conduct on the part of the Company in the handling, adjustment, rejection,
defense or settlement of a claim under a Policy that is the Business Covered.
B. “Loss Excess of Policy Limits” means any amount of loss, together with any
legal costs and expenses incurred in connection therewith, paid as damages or in
settlement by the Company in excess of its Policy Limits, but otherwise within
the coverage terms of the Policy, arising from an allegation or claim of its
insured, its insured’s assignee, or other third party, which alleges negligence,
gross negligence, bad faith or other tortious conduct on the part of the Company
in the handling of a claim under a Policy or bond that is the Business Covered,
in rejecting a settlement within the Policy Limits, in discharging a duty to
defend or prepare the defense in the trial of an action against its insured, or
in discharging its duty to prepare or prosecute an appeal consequent upon such
an action. For the avoidance of doubt, the decision by the Company to settle a
claim for an amount within the coverage of the Policy but not within the Policy
Limit when the Company has reasonable basis to believe that it may have legal
liability to its insured or assignee or other third party on the claim will be
deemed a Loss Excess of Policy Limits. The Company will provide Reinsurers an
explanation relating to the Company’s motivation for settlement and use its best
efforts to obtain the Reinsurers’ prior counsel and concurrence in the Company’s
action. A reasonable basis shall mean it is more likely than not a trial would
result in a verdict excess of the Policy Limits, in the opinion of counsel
assigned to defend the insured or otherwise retained by the Company.
C. An Extra-Contractual Obligation or a Loss Excess of Policy Limits shall be
deemed to have occurred on the same date as the loss covered under the Company’s
original Policy and shall be considered part of the original loss (subject to
other terms of this Contract).

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

8.



--------------------------------------------------------------------------------



 



D. Neither an Extra-Contractual Obligation nor a Loss Excess of Policy Limits
shall include a loss incurred by the Company as the result of any fraudulent or
criminal act directed against the Company by any officer or director of the
Company acting individually or collectively or in collusion with any other
organization or party involved in the presentation, defense, or settlement of
any claim under this Contract.
E. Recoveries, whether collectible or not, including any retentions and/or
deductibles, from any other form of insurance or reinsurance which protect the
Company against any loss or liability covered under this Article shall inure to
the benefit of the Reinsurers and shall be deducted from the total amount of any
Extra-Contractual Obligation and/or Loss Excess of Policy Limits in determining
the amount of Extra-Contractual Obligation and/or Loss Excess of Policy Limits
that shall be indemnified under this Article.
F. The Company shall be indemnified in accordance with this Article to the
extent permitted by applicable law.
ARTICLE 12
NOTICE OF LOSS AND LOSS SETTLEMENT
A. The Company shall advise the Reinsurers promptly of all Loss Occurrences
which, in the opinion of the Company, may result in a claim hereunder and of all
subsequent developments thereto which, in the opinion of the Company, may
materially affect the position of the Reinsurers. Inadvertent omission or
oversight in giving such notice shall in no way affect the liability of the
Reinsurers. However, the Reinsurers shall be informed of such omission or
oversight promptly upon its discovery.
B. Prompt notice shall be given to the Reinsurers by the Company on any Loss
Occurrence wherein the Company’s reserve exceeds fifty percent (50%) of the
Company’s loss retention.
C. The Company shall have the right to settle all claims under its Policies. All
loss settlements made by the Company, whether under strict Policy conditions or
by way of compromise, that are the Business Covered and that are not an
Ex-gratia Settlement shall be final and binding subject to the liability of the
Company and the terms and conditions of this Contract. The Reinsurer shall
follow the liability of the Company (to the extent provided in this Contract)
and shall pay or allow, as the case may be, its share of each such settlement in
accordance with this Contract all amounts for which it is obligated as soon as
possible, but not later than ten (10) business days, of being furnished by the
Company with reasonable evidence of the amount due. Reasonable evidence of the
amount due shall consist of a certification by the Company, accompanied by proof
of loss documentation the Company customarily presents with its claims payment
requests, that the amount requested to be paid and submitted by the
certification, is, upon information and belief, due and payable to the Company
by the Reinsurers under the terms and conditions of this Contract.
ARTICLE 13
ERRORS AND OMISSIONS
     Inadvertent delays, errors or omissions made by the Company in connection
with this Contract shall not relieve the Reinsurer from any liability which
would have attached had such error or omission not occurred, provided always
that such error or omission shall be rectified as soon as possible, provided
that the liability of the Reinsurer shall not extend beyond the coverage
provided by this Contract nor to extend coverage to Policies that are not the
Business Covered hereunder. This Article shall not apply to a sunset provision,
if any in this Contract, nor to a commutation made in connection with this
Contract.

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

9.



--------------------------------------------------------------------------------



 



ARTICLE 14
OFFSET
     The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Contract. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise and immediately
inform the Intermediary accordingly. In the event of the insolvency of any
party, offset shall be as permitted by applicable law.
ARTICLE 15
CURRENCY
A. Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.
B. Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.
ARTICLE 16
FEDERAL EXCISE TAX AND OTHER TAXES
A. To the extent that any portion of the reinsurance premium for this Contract
is subject to the Federal Excise Tax (as imposed under Section 4371 of the
Internal Revenue Code) and the Reinsurer is not exempt therefrom, the Reinsurers
shall allow for the purpose of paying the Federal Excise Tax, a deduction by the
Company of the applicable percentage of the premium payable hereon. In the event
of any return of premium becoming due hereunder, the Reinsurers shall deduct the
applicable same percentage from the return premium payable hereon and the
Company or its agent shall take steps to recover the tax from the United States
Government. In the event of any uncertainty, upon the written request of the
Company, the Reinsurer will immediately file a certificate signed by a senior
corporate officer of the Reinsurer certifying to its entitlement to the
exemption from the Federal Excise Tax with respect to one or more transactions.
B. In consideration of the terms under which this Contract is issued, the
Company undertakes not to claim any deduction of the premium hereon when making
Canadian Tax returns or when making tax returns, other than Income or Profits
Tax returns, to any State or Territory of the United States of America or to the
District of Columbia.
ARTICLE 17
ACCESS TO RECORDS
A. The Company shall place at the disposal of the Reinsurer at all reasonable
times, and the Reinsurer shall have the right to inspect (and make reasonable
copies) through its designated representatives during the term of this Contract
and thereafter, all non-privileged books, records and papers of the Company
directly related to any reinsurance hereunder, or the subject matter hereof,
provided that if the Reinsurer has ceased active market operations, this right
of access shall be subject to that Reinsurer being current in all payments owed
the Company that are not currently the subject of a formal dispute (such as the
initiation of an Arbitration or Mediation). For the purposes of this Article,
“non-privileged” refers to books, records and papers that are not subject to the
Attorney-client privilege and Attorney-work product doctrine.

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

10.



--------------------------------------------------------------------------------



 



B. “Attorney-client privilege” and “Attorney-work product” shall have the
meanings ascribed to each by statute and/or the court of final adjudication in
the jurisdiction whose laws govern the substantive law of a claim arising under
a Policy reinsured under this Contract.
C. Notwithstanding anything to the contrary in this Contract, for any claim or
loss under a Policy reinsured under this Contract, should the Reinsurer assert,
pursuant to the Common Interest Doctrine (“Doctrine”), that it has the right to
examine any document that the Company alleges is subject to the Attorney-client
privilege or the Attorney-work product privilege, upon the Reinsurer providing
to the Company substantiation of any law which reasonably supports the basis for
the Reinsurer’s conclusion that the Doctrine applies and the Doctrine will be
upheld as applying between the Company and the Reinsurer as against third
parties pursuant to the substantive law(s) which govern the claim or loss, the
Company shall give the Reinsurer access to such document.
D. Notwithstanding any other provision to the contrary, once a claim and all
directly related claims are finally settled by the Company, the Reinsurer shall
be entitled to review all reasonable and applicable claims records that support
a Company request for payment of a claim hereunder for Net Loss for Business
Covered hereunder. In the event that the Reinsurer shall have paid an amount for
Net Loss to the Company and the records do not support the obligation of the
Reinsurer to have paid the claim, the Company shall promptly return any payment
made in error.
ARTICLE 18
SERVICE OF SUIT
A. This Article only applies to a Reinsurer domiciled outside of the United
States and/or unauthorized in any state, territory or district of the United
States having jurisdiction over the Company. Furthermore, this Article will not
be read to conflict with or override any obligations of the parties to arbitrate
their disputes under this Contract. This Article is intended as an aid to
compelling arbitration if called for by this Contract or enforcing any such
arbitration or arbitral award, not as an alternative to any Arbitration
provision in this Contract that is applicable for resolving disputes arising out
of this Contract.
B. In the event of any dispute, the Reinsurer, at the request of the Company,
shall submit to the jurisdiction of a court of competent jurisdiction within the
United States. Nothing in this Article constitutes or should be understood to
constitute a waiver of any obligation to arbitrate disputes arising from this
Contract or the Reinsurer’s rights to commence an action in any court of
competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.
C. The Reinsurer, once the appropriate court is selected, whether such court is
the one originally chosen by the Company and accepted by the Reinsurer or is
determined by removal, transfer, or otherwise, as provided above, will comply
with all requirements necessary to give said court jurisdiction and, in any suit
instituted against any of them upon this Contract, will abide by the final
decision of such court or any appellate court in the event of an appeal.
D. Service of process in any such suit against the Reinsurer may be made upon
Mendes and Mount, 750 Seventh Avenue, New York, New York 10019-6829, — or in
substitution therefore, the Firm identified by the Reinsurer on the Reinsurer’s
signature page to this Contract, — (“Firm”) and in any suit instituted, the
Reinsurer shall abide by the final decision of such court or of any appellate
court in the event of an appeal.
E. The Firm is authorized and directed to accept service of process on behalf of
the Reinsurer in any such suit and/or upon the request of the Company to give a
written undertaking to the Company that they shall enter a general appearance
upon the Reinsurer’s behalf in the event such a suit shall be instituted.

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

11.



--------------------------------------------------------------------------------



 



F. Further, as required by and pursuant to any statute of any state, territory
or district of the United States which makes provision therefore, the Reinsurer
hereby designates the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as their true and lawful Attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract, and
hereby designates the above-named as the person to whom the said officer is
authorized to mail such process or a true copy thereof.
ARTICLE 19
CONFIDENTIALITY
A. The information, data, statements, representations and other materials
provided by the Company or the Reinsurer to the other arising from consideration
and participation in this Contract whether contained in the reinsurance
submission, this Contract, or in materials or discussions arising from or
related to this Contract, may contain confidential or proprietary information as
expressly indicated by the Disclosing Party (“Disclosing Party”) in writing from
time to time to the other party of the respective parties (“Confidential
Information”). This Confidential Information is intended for the sole use of the
parties to this Contract (and their affiliates involved in management or
operation of assumed reinsurance business, retrocessionaires, prospective
retrocessionaires, intermediaries involved in such placements, respective
auditors and legal counsel) as may be necessary in analyzing and/or accepting a
participation in and/or executing their respective responsibilities under or
related to this Contract. Disclosing or using Confidential Information relating
to this Contract, without the prior written consent of the Disclosing Party, for
any purpose beyond (i) the scope of this Contract, (ii) the reasonable extent
necessary to perform rights and responsibilities expressly provided for under
this Contract, (iii) the reasonable extent necessary to administer, report to
and effect recoveries from retrocessional Reinsurers, (iv) the reporting to
regulatory or other governmental authorities as may be legally required or
(v) persons with a need to know the information, (all of the preceding persons
or entities who are legally obligated by either written agreement or otherwise
to maintain the confidentiality of the Confidential Information) is expressly
forbidden. Copying, duplicating, disclosing, or using Confidential Information
for any purpose beyond this expressed purpose is forbidden without the prior
written consent of the Disclosing Party.
B. Should a party (“Receiving Party”) receive a third party demand pursuant to
subpoena, summons, or court or governmental order, to disclose Confidential
Information that has been provided by another party to this Contract, the
Receiving Party shall make commercially reasonable efforts to provide the
Disclosing Party with written notice of any subpoena, summons, or court or
governmental order, at least ten (10) days prior to such release or disclosure.
Unless the Disclosing Party has given its prior permission to release or
disclose the Confidential Information, the Receiving Party shall not comply with
the subpoena prior to the actual date required by the subpoena. If a protective
order or appropriate remedy is not obtained, the Receiving Party may disclose
only that portion of the Confidential Information that it is legally obligated
to disclose. However, notwithstanding anything to the contrary in this Contract,
in no event, to the extent permitted by law, shall this Article require the
Receiving Party not to comply with the subpoena, summons, or court or
governmental order.
ARTICLE 20
PRIVACY
A. Privacy Awareness. The Company and the Reinsurer are aware of and in
compliance with their responsibilities and obligations under:
1. The Gramm-Leach-Bliley Act of 1999 (the “Act”) and applicable Federal and
State laws and regulations implementing the Act. The Company and the Reinsurer
will only use Non-Public Personal Information as permitted by law; and

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

12.



--------------------------------------------------------------------------------



 



2. The applicable provisions of the Health Insurance Portability and
Accountability Act (“HIPAA”) and the related requirements of any regulations
promulgated thereunder including without limitation the Federal Privacy
Regulations as contained in 45 CFR Part 160 and 164 (the “Federal Privacy
Regulations”). The Company and the Reinsurer will only use protected health
information as permitted by law.
B. Non-Disclosure. To the extent required or prohibited by applicable law or
regulation, the Reinsurer shall not disclose any (a) Non-Public Personal
Information or (b) protected health information (as defined in 45 CFR 164.501)
it receives from the Company to anyone other than:
1. The Reinsurer, the Reinsurer’s affiliates, legal counsel, auditors,
consultants, regulators, rating agencies and any other persons or entities to
whom such disclosure is required to effect, administer, or enforce a reinsurance
contract; or any retrocessional reinsurance contract applicable to the losses
that are the subject of this Contract, or
2. Persons or entities to whom disclosure is required by applicable law or
regulation.
C. Non-Public Personal Information. “Non-Public Personal Information” shall for
the purpose of this Contract mean financial or health information that
personally identifies an individual, including claimants under Policies
reinsured under this Contract, and which information is not otherwise available
to the public.
ARTICLE 21
ARBITRATION
A. Any and all disputes between the Company and the Reinsurer arising out of,
relating to, or concerning this Contract, whether sounding in contract or tort
and whether arising during or after termination of this Contract, shall be
submitted to the decision of a board of arbitration composed of two
(2) arbitrators and an umpire (“Board”) meeting at a site in the city in which
the principal headquarters of the Company are located. The arbitration shall be
conducted under the Federal Arbitration Act and shall proceed as set forth
below.
B. A notice requesting arbitration, or any other notice made in connection
therewith, shall be in writing and be sent certified or registered mail, return
receipt requested to the affected parties. The notice requesting arbitration
shall state in particulars all issues to be resolved in the view of the
claimant, shall appoint the arbitrator selected by the claimant and shall set a
tentative date for the hearing, which date shall be no sooner than ninety
(90) days and no later than one hundred fifty (150) days from the date that the
notice requesting arbitration is mailed. Within thirty (30) days of receipt of
claimant’s notice, the respondent shall notify claimant of any additional issues
to be resolved in the arbitration and of the name of its appointed arbitrator.
C. The members of the Board shall be impartial, disinterested and not currently
representing any party participating in the arbitration, and shall be current or
former senior officers of insurance or reinsurance concerns, experienced in the
line(s) of business that are the subject of this Contract. The Company and the
Reinsurer as aforesaid shall each appoint an arbitrator and the two
(2) arbitrators shall choose an umpire before instituting the hearing. As time
is of the essence, if the respondent fails to appoint its arbitrator within
thirty (30) days after having received claimant’s written request for
arbitration, the claimant is authorized to and shall appoint the second
arbitrator. If the two (2) arbitrators fail to agree upon the appointment of an
umpire within thirty (30) days after notification of the appointment of the
second arbitrator, within ten (10) days thereof, the two (2) arbitrators shall
request ARIAS U.S. (“ARIAS”) to apply its procedures to appoint an umpire for
the arbitration with the qualifications set forth above in this Article. If the
use of ARIAS procedures fails to name an umpire, either party may apply to a
court of competent jurisdiction to appoint an umpire with the above required
qualifications. The umpire shall promptly notify in writing all parties to the
arbitration of his selection and of the

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

13.



--------------------------------------------------------------------------------



 



scheduled date for the hearing. Upon resignation or death of any member of the
Board, a replacement shall be appointed in the same fashion as the resigning or
deceased member was appointed.
D. The claimant and respondent shall each submit initial briefs to the Board
outlining the facts, the issues in dispute and the basis, authority, and reasons
for their respective positions within thirty (30) days of the date of notice of
appointment of the umpire. The claimant and the respondent may submit a reply
brief to the Board within ten (10) days after filing of the initial brief(s).
Initial and reply briefs may be amended by the submitting party at any time, but
not later than ten (10) days prior to the date of commencement of the
arbitration hearing. Reasonable responses shall be allowed at the arbitration
hearing to new material contained in any amendments filed to the briefs but not
previously responded to.
E. The Board shall make a decision and award with regard to the terms expressed
in this Contract, the original intentions of the parties to the extent
reasonably ascertainable, and the custom and usage of the insurance and
reinsurance business that is the subject of this Contract. Notwithstanding any
other provision of this Contract, the Board shall have the right and obligation
to consider underwriting and submission-related documents in any dispute between
the parties.
F. The Board shall be relieved of all judicial formalities and the decision and
award shall be based upon a hearing in which evidence shall be allowed though
the formal rules of evidence shall not strictly apply. Cross examination and
rebuttal shall be allowed. The Board may request a post-hearing brief to be
submitted within twenty (20) days of the close of the hearing.
G. The Board shall render its decision and award in writing within thirty
(30) days following the close of the hearing or the submission of post-hearing
briefs, whichever is later, unless the parties consent to an extension. Every
decision by the Board shall be by a majority of the members of the Board and
each decision and award by the majority of the members of the Board shall be
final and binding upon all parties to the proceeding. Such decision shall be a
condition precedent to any right of legal action arising out of the arbitrated
dispute which either party may have against the other. However, the Board is not
authorized to award punitive, exemplary or enhanced compensatory damages.
H. The Board may award (i) interest at a rate not in excess of that set forth in
the Article entitled LATE PAYMENTS, calculated from the date the Board
determines that any amounts due the prevailing party should have been paid to
the prevailing party, and (ii) applicable Attorneys’ fees and costs.
I. Either party may apply to a court of competent jurisdiction for an order
confirming any decision and the award; a judgment of that Court shall thereupon
be entered on any decision or award. If such an order is issued, the Attorneys’
fees of the party so applying and court costs will be paid by the party against
whom confirmation is sought.
J. Except in the event of a consolidated arbitration, each party shall bear the
expense of the one arbitrator appointed by or for it and shall jointly and
equally bear with the other party the expense of any stenographer requested, and
of the umpire. The remaining costs of the arbitration proceedings shall be
finally allocated by the Board.
K. Subject to customary and recognized legal rules of privilege, each party
participating in the arbitration shall have the obligation to produce those
documents and as witnesses at the arbitration those of its employees, and those
of its affiliates as any other participating party reasonably requests,
providing always that the same witnesses and documents be obtainable and
relevant to the issues before the arbitration and not be unduly burdensome or
excessive in the opinion of the Board.

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

14.



--------------------------------------------------------------------------------



 



L. The parties may mutually agree as to pre-hearing discovery prior to the
arbitration hearing and in the absence of agreement, upon the request of any
party, pre-hearing discovery may be conducted as the Board shall determine in
its sole discretion to be in the interest of fairness, full disclosure, and a
prompt hearing, decision and award by the Board.
M. The Board shall be the final judge of the procedures of the Board, the
conduct of the arbitration, of the rules of evidence, the rules of privilege,
discovery and production and of excessiveness and relevancy of any witnesses and
documents upon the petition of any participating party. To the extent permitted
by law, the Board shall have the authority to issue subpoenas and other orders
to enforce their decisions. The Board shall also have the authority to issue
interim decisions or awards in the interest of fairness, full disclosure, and a
prompt and orderly hearing and decision and award by the Board.
N. Upon request made to the Board not later than ten (10) days after the
umpire’s appointment, the Board may order a consolidated hearing as respects
common issues between the Company and all affected Reinsurers participating in
this Contract if the Board is satisfied in its discretion that the issues in
dispute affect more than one Reinsurer and a consolidated hearing would be in
the interest of fairness, and a prompt and cost effective resolution of the
issues in dispute.
O. If the parties mutually agree to or the Board orders a consolidated hearing,
all other affected participating Reinsurers shall join and participate in the
arbitration under time frames established by the Board and will be bound by the
Board’s decision and award unless excused by the Board in its discretion. A
consolidated hearing shall not result in any change or modification of any
Reinsurer’s liability for its participation, that is several, but not joint
shall remain the same.
P. Any Reinsurer may decline to actively participate in a consolidated
arbitration if in advance of the hearing, that Reinsurer shall file with the
Board a written agreement in form satisfactory to the Board to be bound by the
decision and award of the Board in the same fashion and to the same degree as if
it actively participated in the arbitration.
Q. In the event of an order of consolidation by the Board, the arbitrator
appointed by the original Reinsurer shall be subject to being, and may be,
replaced within thirty (30) days of the decision to have a consolidated
arbitration by an arbitrator named collectively by the Reinsurers or in the
absence of agreement, by the Lead Reinsurer, or if there is no Lead Reinsurer
involved in the dispute, the Reinsurer with the largest participation in this
Contract affected by the dispute. In the event two (2) or more Reinsurers
affected by the dispute each have the same largest participation, they shall
agree among themselves as to the replacement arbitrator, if any, to be
appointed. The umpire shall be the final determiner in the event of any dispute
over replacement of that arbitrator. All other aspects of the arbitration shall
be conducted as provided for in this Article provided that (1) each party
actively participating in the consolidated arbitration will have the right to
its own attorney, position, and related claims and defenses; (2) each party will
not, in presenting its position, be prevented from presenting its position by
the position set forth by any other party; and (3) the cost and expense of the
arbitration, exclusive of Attorneys’ fees (which will be borne exclusively by
the respective retaining party unless otherwise determined by the Board) but
including the expense of any stenographer which shall be borne by each party
actively participating in the consolidated arbitration or as the Board shall
determine to be fair and appropriate under the circumstances.

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

15.



--------------------------------------------------------------------------------



 



ARTICLE 22
INSOLVENCY
(This Article shall be deemed to read as required to meet the statutory
insolvency clause requirements of the Company.)
A. In the event of insolvency or the appointment of a conservator, liquidator,
or statutory successor of the Company, the portion of any risk or obligation
assumed by the Reinsurer shall be payable to the conservator, liquidator, or
statutory successor on the basis of claims allowed against the insolvent Company
by any court of competent jurisdiction or by any conservator, liquidator, or
statutory successor of the Company having authority to allow such claims,
without diminution because of that insolvency, or because the conservator,
liquidator, or statutory successor has failed to pay all or a portion of any
claims.
B. Payments by the Reinsurer as above set forth shall be made directly to the
Company or to its conservator, liquidator, or statutory successor, except where
this Contract specifically provides another payee of such reinsurance or except
as provided by applicable law and regulation (such as subsection (a) of section
4118 of the New York Insurance Laws) in the event of the insolvency of the
Company.
C. In the event of the insolvency of the Company, the liquidator, receiver,
conservator or statutory successor of the Company shall give written notice to
the Reinsurer of the pendency of a claim against the insolvent Company on the
Policy or Policies reinsured within a reasonable time after such claim is filed
in the insolvency proceeding and during the pendency of such claim any Reinsurer
may investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated any defense or defenses which it may deem
available to the Company or its liquidator, receiver, conservator or statutory
successor. The expense thus incurred by the Reinsurer shall be chargeable
subject to court approval against the insolvent Company as part of the expense
of liquidation to the extent of a proportionate share of the benefit which may
accrue to the Company solely as a result of the defense undertaken by the
Reinsurer.
D. Where two (2) or more Reinsurers are involved in the same claim and a
majority in interest elect to interpose defense to such claim, the expense shall
be apportioned in accordance with the terms of this Contract as though such
expense had been incurred by the Company.
ARTICLE 23
RESERVES
A. If, at any time during the period of this Contract and thereafter the
reinsurance provided by a Reinsurer participating in this Contract does not
qualify for full statutory accounting credit for reinsurance by regulatory
authorities having jurisdiction over the Company (whether by reason of lack of
license, accreditation or otherwise) such that a financial penalty to the
Company would result on any statutory statement or report the Company is
required to make or file with insurance regulatory authorities (or a court of
law in the event of insolvency), the Reinsurer shall secure the Reinsurer’s
share of Obligations for which such full statutory credit is not granted by
those authorities in a manner, form, and amount acceptable to the Company and to
all applicable insurance regulatory authorities in accordance with this Article.

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

16.



--------------------------------------------------------------------------------



 



B. The Reinsurer shall secure such Obligations, within thirty (30) days after
the receipt of the Company’s written request regarding the Reinsurer’s share of
Obligations under this Contract (but not later than December 31) of each year by
either:
1. Clean, irrevocable, and unconditional evergreen letter(s) of credit issued
and confirmed, if confirmation is required by the applicable insurance
regulatory authorities, by a qualified United States financial institution as
defined under the Insurance Law of the Company’s domiciliary state and
acceptable to the Company and to insurance regulatory authorities;
2. A trust account meeting at least the standards of New York’s Insurance
Regulation 114 and the Insurance Law of the Company’s domiciliary state; or
3. Cash advances or funds withheld or a combination of both, which will be under
the exclusive control of the Company (“Funds Deposit”).
C. The “Obligations” referred to herein means, subject to the preceding
paragraphs, the then current (as of the end of each calendar quarter) sum of
any:
1. amount of the ceded unearned premium reserve for which the Reinsurer is
responsible to the Company;
2. amount of Net Losses and Loss Adjustment Expenses and other amounts paid by
the Company for which the Reinsurer is responsible to the Company but has not
yet paid;
3. amount of ceded reserves for Net Losses and Loss Adjustment Expenses for
which the Reinsurer is responsible to the Company;
4. amount of return and refund premiums paid by the Company for which the
Reinsurer is responsible to the Company but has not yet paid.
D. The Company, or its successors in interest, may draw, at any time and from
time to time, upon the:
1. Established letter of credit (or subsequent cash deposit);
2. Established trust account (or subsequent cash deposit); or
3. Funds Deposit;
without diminution or restriction because of the insolvency of either the
Company or the Reinsurer for one or more of the following purposes set forth
below.
E. Draws shall be made only for the following purposes:
1. To make payment to and reimburse the Company for the Reinsurer’s share of Net
Loss and Loss Adjustment Expense and other amounts paid by the Company under its
Policies and for which the Reinsurer is responsible under this Contract that is
due to the Company but unpaid by the Reinsurer including but not limited to the
Reinsurer’s share of premium refunds and returns; and

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON) [w82113w8211300.gif]

17.



--------------------------------------------------------------------------------



 



2. To obtain a cash advance of the entire amount of the remaining balance under
any letter of credit in the event that the Company:
a. has received notice of non-renewal or expiration of the letter of credit or
trust account;
b. has not received assurances satisfactory to the Company of any required
increase in the amount of the letter of credit or trust account, or its
replacement or other continuation of the letter of credit or trust account at
least thirty (30) days before its stated expiration date;
c. has been made aware that others may attempt to attach or otherwise place in
jeopardy the security represented by the letter of credit or trust account; or
d. has concluded that the trustee or issuing (or confirming) bank’s financial
condition is such that the value of the security represented by the letter of
credit or trust account may be in jeopardy;
and under any of those circumstances where the Reinsurer’s entire Obligations,
or part thereof, under this Contract remain un-liquidated and un-discharged at
least thirty (30) days prior to the stated expiration date or at the time the
Company learns of the possible jeopardy to the security represented by the
letter of credit or trust account.
F. If the Company draws on the letter of credit or trust account to obtain a
cash advance, the Company will hold the amount of the cash advance so obtained
in the name of the Company in any qualified United States financial institution
as defined under the Insurance Law of the Company’s domiciliary state in trust
solely to secure the Obligations referred to above and for the use and purposes
enumerated above and to return any balance thereof to the Reinsurer:
1. Upon the complete and final liquidation and discharge of all of the
Reinsurer’s Obligations to the Company under this Contract; or
2. In the event the Reinsurer subsequently provides alternate or replacement
security consistent with the terms hereof and acceptable to the Company.
G. The Company will prepare and forward at annual intervals or more frequently
as determined by the Company, but not more frequently than quarterly to the
Reinsurer a statement for the purposes of this Article, showing the Reinsurer’s
share of Obligations as set forth above. If the Reinsurer’s share thereof
exceeds the then existing balance of the security provided, the Reinsurer will,
within fifteen (15) days of receipt of the Company’s statement, but never later
than December 31 of any year, increase the amount of the letter of credit, (or
subsequent cash deposit), trust account or Funds Deposit to the required amount
of the Reinsurer’s share of Obligations set forth in the Company’s statement,
but never later than December 31 of any year. If the Reinsurer’s share thereof
is less than the then existing balance of the security provided, the Company
will release the excess thereof to the Reinsurer upon the Reinsurer’s written
request. The Reinsurer will not attempt to prevent the Company from holding the
security provided or Funds Deposit so long as the Company is acting in
accordance with this Article. The Company shall pay interest earned on the
deposited amounts to the Reinsurers as the parties shall have agreed at the time
of the deposit.
H. Any assets deposited to a trust account will be valued according to their
current fair market value and will consist only of cash (U.S. legal tender),
certificates of deposit issued by a qualified United States financial
institution as defined under the Insurance Law of the Company’s domiciliary
state and payable in cash, and investments of the types no less conservative
than those specified in Section 1404 (a)(1)(2)(3)(8) and (10) of the New York
Insurance Law and which are admitted assets under the Insurance Law of the
Company’s

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON) [w82113w8211300.gif]

18.



--------------------------------------------------------------------------------



 



domiciliary state. Investments issued by the parent, subsidiary, or affiliate of
either the Company or the Reinsurer will not be eligible investments. All assets
so deposited will be accompanied by all necessary assignments, endorsements in
blank, or transfer of legal title to the trustee in order that the Company may
negotiate any such assets without the requirement of consent or signature from
the Reinsurer or any other entity.
I. All settlements of account between the Company and the Reinsurer will be made
in cash or its equivalent. All income earned and received by the amount held in
an established trust account will be added to the principal.
J. The Company’s “successors in interest” will include those by operation of
law, including without limitation, any liquidator, rehabilitator, receiver, or
conservator.
K. The Reinsurer will take any other reasonable steps that may be required for
the Company to take full credit on its statutory financial statements for the
reinsurance provided by this Contract.
ARTICLE 24
MODE OF EXECUTION
A. This Contract may be executed by:
1. an original written ink signature of paper documents;
2. an exchange of facsimile copies showing the original written ink signature of
paper documents;
3. electronic signature technology employing computer software and a digital
signature or digitizer pen pad to capture a person’s handwritten signature in
such a manner that the signature is unique to the person signing, is under the
sole control of the person signing, is capable of verification to authenticate
the signature and is linked to the document signed in such a manner that if the
data is changed, such signature is invalidated.
B. The use of any one or a combination of these methods of execution shall
constitute a legally binding and valid signing of this Contract.
ARTICLE 25
LATE PAYMENTS
A. Payments from the Reinsurer to the Company for coverage providing pro rata
forms of reinsurance shall have a due date as expressed in the Article entitled
NOTICE OF LOSS AND LOSS SETTLEMENT. Payments from the Reinsurer to the Company
for coverage providing excess of loss reinsurance shall have as a due date the
date on which the proof of loss or demand for payment is received by the
Reinsurer. Payment not received within sixty (60) days of the due date shall be
deemed overdue (the “Overdue Date”). Payments due from the Reinsurer to the
Company will not be considered overdue if the Reinsurer requests, in writing,
that such payment be made by drawing on a letter of credit or other similar
method of funding that has been established for this Contract, provided that
there is an adequate balance in place, and further provided that such advice to
draw is received by the Company within the sixty (60) day deadline set forth
above. Payments from the Company to the Reinsurer will have a due date as the
date specified in this Contract and will be overdue sixty (60) days thereafter.
Premium adjustments will be overdue sixty (60) days from the Contract due date
or one hundred twenty (120) days after the expiration or renewal date, whichever
is greater.

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON) [w82113w8211300.gif]

19.



--------------------------------------------------------------------------------



 



B. In the event that this Contract provides excess of loss reinsurance, the
Company will provide the Reinsurer with a reasonable proof of loss and a copy of
the claim adjuster’s report(s) or any other reasonable evidence of
indemnification. If subsequent to receipt of this evidence, the information
contained therein is unreasonably insufficient or not in substantial accordance
with the contractual conditions of this Contract, then the payment due date as
specified above will be deemed to be the date upon which the Reinsurer received
the additional information necessary to approve payment of the claim and the
claim is presented in a reasonably acceptable manner. This paragraph is only for
the purpose of establishing when a claim payment is overdue, and will not alter
the provisions of the Article entitled NOTICE OF LOSS AND LOSS SETTLEMENT or
other pertinent contractual stipulations of this Contract.
C. If payment is made of overdue amounts within thirty (30) days of the Overdue
Date, overdue amounts will bear simple interest from the Overdue Date at a rate
determined by the annualized one month London Interbank Offered Rate for the
first business day of the calendar month in which the amount becomes overdue, as
published in The Wall Street Journal, plus two hundred (200) basis points to be
calculated weekly. If payment is made of overdue amounts more than thirty (30)
days after the due date, overdue amounts will bear simple interest from the
Overdue Date at a rate determined by the annualized one month London Interbank
Offered Rate for the first business day of the calendar month in which the
amount becomes overdue, as published in The Wall Street Journal, plus four
hundred (400) basis points to be calculated on a weekly basis, but in no event
less than eight percent (8%) simple interest. If the sum of the compensating
additional amount computed in respect of any overdue payment is less than one
quarter of one percent (0.25%) of the amount overdue, or one thousand dollars
($1,000), whichever is greater, and/or the overdue period is one week or less,
then the interest amount shall be waived. The basis point standards referred to
above shall be doubled if the late payment is due from a Reinsurer who is no
longer an active reinsurance market. Interest shall cease to accrue upon the
party’s payment of an overdue amount to the Intermediary.
ARTICLE 26
VARIOUS OTHER TERMS
A. This Contract shall be binding upon and inure to the benefit of the Company
and Reinsurer and their respective successors and assigns provided, however,
that this Contract may not be assigned by either party without the prior written
consent of the other which consent may be withheld by either party in its sole
unfettered discretion. This provision shall not be construed to preclude the
assignment by the Company of reinsurance recoverables to another party for
collection.
B. The territorial limits of this Contract shall be identical with those of the
Company’s Policies.
C. This Contract shall constitute the entire agreement between the parties with
respect to the Business Covered hereunder. There are no understandings between
the parties other than as expressed in this Contract. Any change or modification
of this Contract shall be null and void unless made by amendment to the Contract
and signed by both parties.
D. Except as may be provided in the Article entitled ARBITRATION, this Contract
shall be governed by and construed according to the laws of the Commonwealth of
Pennsylvania, exclusive of that state’s rules with respect to conflicts of law.
E. The headings preceding the text of the Articles and paragraphs of this
Contract are intended and inserted solely for the convenience of reference and
shall not affect the meaning, interpretation, construction or effect of this
Contract.
F. This Contract is solely between the Company and the Reinsurer, and in no
instance shall any insured, claimant or other third party have any rights under
this Contract.

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON) [w82113w8211300.gif]

20.



--------------------------------------------------------------------------------



 



G. If any provision of this Contract should be invalid under applicable laws,
the latter shall control but only to the extent of the conflict without
affecting the remaining provisions of this Contract.
H. The failure of the Company or Reinsurer to insist on strict compliance with
this Contract or to exercise any right or remedy shall not constitute a waiver
of any rights contained in this Contract nor estop the parties from thereafter
demanding full and complete compliance nor prevent the parties from exercising
any remedy.
I. Each party shall be excused for any reasonable failure or delay in performing
any of its respective obligations under this Contract, if such failure or delay
is caused by Force Majeure. “Force Majeure” shall mean any act of God, strike,
lockout, act of public enemy, any accident, explosion, fire, storm, earthquake,
flood, drought, peril of sea, riot, embargo, war or foreign, federal, state or
municipal order or directive issued by a court or other authorized official,
seizure, requisition or allocation, any failure or delay of transportation,
shortage of or inability to obtain supplies, equipment, fuel or labor or any
other circumstance or event beyond the reasonable control of the party relying
upon such circumstance or event; provided, however, that no such Force Majeure
circumstance or event shall excuse any failure or delay beyond a period
exceeding thirty (30) days from the date such performance would have been due
but for such circumstance or event.
J. All Articles of this Contract shall survive the termination of this Contract
until all Obligations between the parties have been finally settled.
K. This Contract may be executed by the parties hereto in any number of
counterparts, and by each of the parties hereto in separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument.
L. Whenever the word “Company” is used in this Contract, such term shall mean
each and all affiliated companies which are or may hereafter be under common
control provided notice be given to the Reinsurers of any newly affiliated
companies which may hereafter come under common control as soon as practicable,
with full particulars as to how such affiliation is likely to affect this
Contract. In the event that either party maintains that such affiliation calls
for altering the terms of this Contract and an agreement for alteration not
being arrived at, then the Business Covered of such newly affiliated company is
covered at existing terms for a period not to exceed (90) ninety days after
notice by either party that it does not wish to cover the business of the newly
affiliated company at the existing terms.
M. The term “Reinsurer” shall refer to each Reinsurer participating severally
and not jointly in this Contract. The subscribing (Re)insurers’ obligations
under contracts of (re)insurance to which they subscribe are several and not
joint and are limited solely to the extent of their individual subscriptions.
The subscribing (Re)insurers are not responsible for the subscription of any
co-subscribing (Re)insurer who for any reason does not satisfy all or part of
its obligations.
N. For purposes of sending and receiving notices and payments required by this
Contract other than in respect of the Articles entitled SERVICE OF SUIT and
RESERVES herein, the reinsured company that is set forth first in the definition
of “Company” is deemed the agent of all other reinsured companies referenced
herein. In no event, however, shall any reinsured company be deemed the agent of
another with respect to the terms of the Article entitled INSOLVENCY.
O. Whenever the content of this Contract requires, the gender of all words shall
include the masculine, feminine and neuter, and the number of all words shall
include the singular and the plural. This Contract shall be construed without
regard to any presumption or other rule requiring construction against the party
causing this Contract to be drafted.

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON) [w82113w8211300.gif]

21.



--------------------------------------------------------------------------------



 



P. The Company shall furnish the Reinsurer, in accordance with regulatory
requirements, periodic reporting of premiums and losses that relate to the
Business Covered in this Contract as may be needed for Reinsurers’ completion of
financial statements to regulatory authorities.
Q. When so requested in writing, the Company shall afford the Reinsurer or its
representatives an opportunity to be associated with the Company, at the expense
of the Reinsurer, in the defense of any claim, suit or proceeding involving this
reinsurance, and the Company and the Reinsurer shall cooperate in every respect
in the defense of such claim, suit or proceeding, provided the Company shall
have the right to make any decision in the event of disagreement over any matter
of defense or settlement.
ARTICLE 27
INTERMEDIARY
A. Towers Watson Pennsylvania Inc. (“Towers Watson”) is hereby recognized as the
Intermediary negotiating this Contract for all business hereunder. All
communications (including but not limited to notices, statements, premium,
return premium, commissions, taxes, losses, loss adjustment expense, salvages
and loss settlements) relating thereto shall be transmitted to the Company or
the Reinsurer through Towers Watson, Centre Square East, 1500 Market Street,
Philadelphia, Pennsylvania, 19102-4790. Payments by the Company to the
Intermediary shall be deemed to constitute payment to the Reinsurer. Payments by
the Reinsurer to the Intermediary shall be deemed to constitute payment to the
Company only to the extent that such payments are actually received by the
Company. In acting as Intermediary for this Contract, the Intermediary shall
(i) comply with all aspects of New York Regulation 98 and shall (ii) be entitled
to withdraw funds in accordance with section 32.3(a)(3) of that Regulation
including commissions, excise tax and interest received on its premium and loss
accounts, and shall also (iii) return to the Reinsurer any brokerage allowed by
the Reinsurer and taken on premium ceded to the Reinsurer but refunded or
returned to the Company.
B. Whenever notice is required within this Contract, such notice may be given by
certified mail, registered mail, or overnight express mail. Notice shall be
deemed to be given on the date received by the receiving party.

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON) [w82113w8211300.gif]

22.



--------------------------------------------------------------------------------



 



NUCLEAR INCIDENT EXCLUSION CLAUSE — PHYSICAL DAMAGE —
REINSURANCE (BRMA 35B)

1.   This reinsurance does not cover any loss or liability accruing to the
Company, directly or indirectly, and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.   2.   Without in any way restricting the operation of
paragraph (1) of this Clause, this reinsurance does not cover any loss or
liability accruing to the Company, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance against Physical Damage (including
business interruption or consequential loss arising out of such Physical Damage)
to:

  I.   Nuclear reactor power plants including all auxiliary property on the
site, or     II.   Any other nuclear reactor installation, including
laboratories handling radioactive materials in connection with reactor
installations and “critical facilities” as such, or     III.   Installations for
fabricating complete fuel elements or for processing substantial quantities of
“special nuclear material” and for reprocessing, salvaging, chemically
separating, storing or disposing of “spent” nuclear fuel or waste materials, or
    IV.   Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

3.   Without in any way restricting the operations of paragraphs (1) and
(2) hereof, this reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Company, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate:

  (a)   where Company does not have knowledge of such nuclear reactor power
plant or nuclear installation, or     (b)   where said insurance contains a
provision excluding coverage for damage to property caused by or resulting from
radioactive contamination, however caused. However, on and after 1st
January 1960, this sub-paragraph (b) shall only apply provided the said
radioactive contamination exclusion provision has been approved by the
Governmental Authority having jurisdiction thereof.

4.   Without in any way restricting the operations of paragraphs (1), (2) and
(3) hereof, this reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Company, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.   5.   It is understood and agreed that this
Clause shall not extend to risks using radioactive isotopes in any form where
the nuclear exposure is not considered by the Company to be the primary hazard.
  6.   The term “special nuclear material” shall have the meaning given it in
the Atomic Energy Act of 1954 or by any law amendatory thereof.

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON) [w82113w8211300.gif]

1.



--------------------------------------------------------------------------------



 



7.   Company to be sole judge of what constitutes:

  (a)   substantial quantities, and     (b)   the extent of installation, plant
or site.

Notes: Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that:

  (a)   All Policies issued by the Company on or before 31st December 1957 shall
be free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.     (b)   With respect to any risk located in Canada
Policies issued by the Company on or before 31st December 1958 shall be free
from the application of the other provisions of this Clause until expiry date or
31st December 1960 whichever first occurs whereupon all the provisions of this
Clause shall apply.

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON) [w82113w8211300.gif]

2.



--------------------------------------------------------------------------------



 



POOLS, ASSOCIATIONS AND SYNDICATES EXCLUSION CLAUSE

A.   It is agreed that the following is excluded hereunder:

  (1)   All business derived directly or indirectly from any Pool, Association
or Syndicate which maintains its own reinsurance facilities.     (2)   Any Pool
or Scheme, (whether voluntary or mandatory) formed after 1st March, 1968 for the
purpose of insuring property whether on a country-wide basis or in respect of
designated areas. This exclusion shall not apply to so-called Automobile
Insurance Plans or other Pools formed to provide coverage for Automobile
Physical Damage.     (3)   Business written by the Company for the same perils,
which is known at the time to be insured by, or in excess of underlying amounts
placed in any Pool, Association or Syndicate formed for the purpose of writing
oil, gas or petro-chemical plants and/or oil or gas drilling rigs.

      Nevertheless, this exclusion does not apply:

  (a)   where the Total Insured Value over all interests of the risk in question
is less than $250,000,000.     (b)   to interests traditionally underwritten as
Inland Marine or Stock and/or Contents written on a Blanket Basis.     (c)   to
Contingent Business Interruption, except when the Company is aware that the key
location is known at the time to be insured in any Pool, Association or
Syndicate named above, other than as provided for under (a), above.     (d)  
Risks as follows:         offices, hotels, apartments, hospitals, educational
establishments, public utilities (other than railroad schedules) and builder’s
risks on the classes of risks specified in this subsection (d) only.

B.   Where this Clause attaches to Catastrophe Excess of Loss Reinsurance
Agreements, the following SECTIONS are added:

  (1)   Nevertheless the Reinsurers specifically agree that liability accruing
to the Company from its participation in Residual Market Mechanisms including
but not limited to:

  (a)   “Coastal Pools”     (b)   All “Fair Plan” and “Rural Risk Plan”
Business, and     (c)   California Earthquake Authority (“CEA”), and Citizens
Property Insurance Corporation (Florida) (“CPIC”)

      for all perils otherwise protected hereunder shall not be excluded, except
that this reinsurance does not include any increase in such liability resulting
from:

  (i)   The inability of any other participant in such Residual Market
Mechanisms to meet its liability.     (ii)   Any claim against such Residual
Market Mechanisms or any participant therein, including the Company, whether by
way of subrogation or otherwise, brought by or on behalf of any insolvency fund
(as defined in the Insolvency Funds Exclusion Clause incorporated in this
Contract).

  (2)   In respect of the CEA, where an assessment is made against the Company
by the CEA, the Company may include in its Ultimate Net Loss only that
assessment directly attributable to each separate loss occurrence covered
hereunder. The Company’s initial capital contribution to the CEA shall not be
included in the Ultimate Net Loss.     (3)   In respect of the Citizens Property
Insurance Corporation (“CPIC”), where an assessment is made against the Company
by the Citizens Property Insurance Corporation, (“CPIC”)

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON) [w82113w8211300.gif]

1.



--------------------------------------------------------------------------------



 



      the maximum loss that the Company may include in the Ultimate Net Loss in
respect of any loss occurrence hereunder shall not exceed the lesser of:

  (a)   The Company’s assessment from CPIC for the accounting year in which the
loss occurrence commenced, or     (b)   The product of the following:

  (i)   The Company’s percentage participation in CPIC for the accounting year
in which the loss occurrence commenced; and     (ii)   CPIC’s total losses in
such loss occurrence.

      Assessments for accounting years other than the accounting year in which
the Loss Occurrence commenced may not be included in the Company’s Ultimate Net
Loss hereunder.         Moreover, in respect of the CPIC, Ultimate Net Loss
hereunder shall not include any monies expended to purchase or retire bonds as a
consequence of being a member of the CPIC or to meet any obligations arising
from the deferment by CPIC of the collection of monies.

NOTES: Wherever used herein the terms:

      “Company” shall be understood to mean “Company”, “Reinsured”, “Reassured”
or whatever other term is used in the attached reinsurance document to designate
the reinsured company or companies.         “Agreement” shall be understood to
mean “Agreement”, “Contract”, “Policy” or whatever other term is used to
designate the attached reinsurance document.         “Coastal Pools” means
liability accruing to the Company from its participation in state Residual
Market Mechanisms formed to protect property located in those states of the
United States of America which border the Gulf of Mexico, Hawaii, Florida,
Georgia, South Carolina and North Carolina.         “Pool”, “Syndicate” or
“Association” refers to a mandatory or voluntary collection of unaffiliated
insurers, reinsurers or both, who are associated together and using a common
underwriting manager, whether as an employee or as a third party contractor, for
the purposes of accepting risk and providing insurance or reinsurance either
severally or jointly.         “Reinsurers” shall be understood to mean
“Reinsurers”, “Underwriters” or whatever other term is used in the attached
reinsurance document to designate the Reinsurer or Reinsurers.         “Ultimate
Net Loss” shall be understood to mean “Loss”, “Net Loss” or whatever other term
is used to designate the amount of loss to which this reinsurance coverage and
the limit and retention of the attached reinsurance document apply.

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON) [w82113w8211300.gif]

2.



--------------------------------------------------------------------------------



 



TRANSMISSION AND DISTRIBUTION LINES EXCLUSION — ABOVE GROUND
(150M EXCLUSION)
All above ground transmission and distribution lines, including wire, cables,
poles, pylons, standards, towers, other supporting structures and any equipment
of any type which may be attendant to such installations of any description, for
the purpose of transmission and distribution of electrical power, telephone or
telegraph signals, and all communication signals whether audio or visual.
This exclusion applies to all equipment other than those on or within 150 meters
(or 500 feet) from the insured structure.
This exclusion applies both to physical loss or damage to the equipment and all
business interruption, consequential loss, and/or other contingent losses
related to transmission and distribution lines, other than contingent property
damage/business interruption losses (including expenses), arising from loss
and/or damage to lines of third parties.
LSW1633

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 



--------------------------------------------------------------------------------



 



FUNGI COVERAGE LIMITATION (PROPERTY CATASTROPHE PROGRAM)
This reinsurance agreement excludes absolutely any loss, damage, cost expense,
or liability arising from Fungi unless directly caused by or arising from one of
the following listed perils:
Earthquake, Seaquake, Seismic and/or Volcanic Disturbance/Eruption, Hurricane,
Rainstorm, Windstorm, Tornado, Cyclone, Typhoon, Tsunami, Flood, Hail, Freeze,
Ice Storm, Weight of Snow or Ice, Avalanche, Meteor/Asteroid Impact, Landslip,
Landslide, Mudslide, Bush Fire, Forest Fire, Lightning, Explosion, Fire,
Aircraft and Vehicle Impact, Riots, Strikes and Civil Commotion.
Such losses arising from Fungi may only be included in the Company’s Ultimate
Net Loss if they manifest themselves, and are reported to the Reinsured within
twelve (12) months of the start of the event identified in relation to that
Ultimate Net Loss.
Losses arising from Fungi shall not in and of themselves constitute an event for
the purposes of recovery hereunder.
If this reinsurance contract includes cover for Extra-Contractual Obligations or
Excess of Policy Limit payments, then such losses which arise out of claims
where Fungi are present or alleged to be present may be included in the Ultimate
Net Loss but only up to a maximum of twenty five percent (25%) of the Ultimate
Net Loss.
For the purposes of this reinsurance contract, Fungi shall be taken to include
any type or form of fungus, mold or mildew and any mycotoxins, spores, scents or
by products produced or released by fungi.

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 



--------------------------------------------------------------------------------



 



TERRORISM EXCLUSION
(Property Treaty Reinsurance)
Notwithstanding any provision to the contrary within this reinsurance contract
or any endorsement thereto, it is agreed that this reinsurance contract excludes
loss, damage, cost, or expense directly or indirectly caused by, contributed to
by, resulting from, or arising out of or in connection with any act of
terrorism, as defined herein, regardless of any other cause or event
contributing concurrently or in any other sequence to the loss.
An act of terrorism includes any act, or preparation in respect of action, or
threat of action designed to influence the government de jure or de facto of any
nation or any political division thereof, or in pursuit of political, religious,
ideological, or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organization(s) or government(s) de
jure or de facto, and which:

(i)   involves violence against one or more persons; or   (ii)   involves damage
to property; or   (iii)   endangers life other than that of the person
committing the action; or   (iv)   creates a risk to health or safety of the
public or a section of the public; or   (v)   is designed to interfere with or
to disrupt an electronic system.

This reinsurance contract also excludes loss, damage, cost, or expense directly
or indirectly caused by, contributed to by, resulting from, or arising out of or
in connection with any action in controlling, preventing, suppressing,
retaliating_against, or responding to any act of terrorism.
Notwithstanding the above and subject otherwise to the terms, conditions, and
limitations of this reinsurance contract, in respect only of personal lines this
reinsurance contract will pay actual loss or damage (but not related cost or
expense) caused by any act of terrorism provided such act is not directly or
indirectly caused by, contributed to by, resulting from, or arising out of or in
connection with biological, chemical, radioactive, or nuclear pollution or
contamination or explosion.
NMA2930b
19/12/01

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 



--------------------------------------------------------------------------------



 



INFORMATION TECHNOLOGY HAZARDS CLARIFICATION CLAUSE
Losses arising directly or indirectly, out of:

  (i)   loss of, alteration of, or damage to

or

  (ii)   a reduction in the functionality, availability or operation of        
a computer system, hardware, program, software, data, information repository,
microchip, integrated circuit or similar device in computer equipment or
non-computer equipment, whether the property of the policyholder of the
reinsured or not, do not in and of themselves constitute an event unless arising
out of one or more of the following perils:

      fire, lightning, explosion, aircraft or vehicle impact, falling objects,
windstorm, hail, tornado, cyclone, hurricane, earthquake, volcano, tsunami,
flood, freeze or weight of snow.

23/11/00
NMA2912

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 



--------------------------------------------------------------------------------



 



Exhibit I — Page 1.
TW No. G22287.11
EXHIBIT I
PROPERTY FIRST CATASTROPHE EXCESS OF LOSS
REINSURANCE CONTRACT
EFFECTIVE JANUARY 1, 2011
issued to
PENN MILLERS INSURANCE COMPANY
AMERICAN MILLERS INSURANCE COMPANY
WILKES-BARRE, PENNSYLVANIA
ARTICLE 5
RETENTION AND LIMIT
A. The Reinsurers shall be liable to, indemnify and reinsure the Company for
each and every Loss Occurrence, for ninety five percent (95%) of the excess Net
Loss above an initial Net Loss to the Company of three million dollars
($3,000,000) each and every Loss Occurrence; but the Reinsurers shall not be
liable for more than one million nine hundred thousand dollars ($1,900,000) of
Net Loss for each and every such Loss Occurrence.
B. The Company agrees to carry at its own risk and not reinsured in any way the
remaining five percent (5%) of each excess Net Loss for which claim is made
hereunder.
C. It is warranted that this Contract shall respond only when two (2) or more
risks are involved in a Loss Occurrence.
ARTICLE 6
REINSTATEMENT
A. Each claim hereunder shall reduce the amount of the Reinsurers’ liability
from the time of the occurrence of the loss by the sum paid, but the sum so
exhausted immediately shall be reinstated from the time of the occurrence of the
loss.
B. For each amount so reinstated, the Company agrees to pay an additional
premium calculated by multiplying one hundred percent (100%) of the annual
premium hereon by the product of the percentage that the amount reinstated bears
to the limit (i.e., one million nine hundred thousand dollars ($1,900,000)) of
this Contract. Nevertheless, the liability of the Reinsurers shall never be more
than one million nine hundred thousand dollars ($1,900,000) in respect of any
one Loss Occurrence, nor more than three million eight hundred thousand dollars
($3,800,000) in all in respect of all losses occurring during the term of this
Contract.
C. A provisional reinstatement premium shall be paid by the Company at the time
the Reinsurers pay the loss giving rise to the reinstatement premium through an
offset of the provisional reinstatement premium due the Reinsurers against the
loss payment due the Company, with only the net amount due to be remitted by the
debtor party. The amount of this provisional reinstatement premium shall be
based on one hundred percent (100%) of the estimated annual reinsurance premium
hereunder.

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 



--------------------------------------------------------------------------------



 



Exhibit I — Page 2.
TW No. G22287.11
D. As promptly as possible after the loss has been paid by the Reinsurers and
the annual reinsurance premium hereunder has been finally determined, the
Company shall prepare and submit to the Reinsurers a final statement of
reinstatement premium due. Any reinstatement premium shown to be due the
Reinsurers (less prior payments, if any) shall be remitted by the Company with
its statement. Any return reinstatement premium shown to be due the Company
shall be remitted by the Reinsurers as promptly as possible after receipt of the
Company’s final statement.
E. In the event there are any mid-term terminations in the participation of any
Reinsurer in this Contract, payment of any such reinstatement premium in full
shall be paid to the Reinsurer who incurred the loss that generates the
reinstatement premium.
ARTICLE 7
PREMIUM
A. As premium for the reinsurance provided hereunder, the Company shall pay the
Reinsurers zero point nine five five six percent (0.9556%) of its Net Subject
Earned Premium for the Contract period.
B. The Company shall pay the Reinsurers a deposit premium of two hundred sixty
six thousand five hundred twelve dollars ($266,512) in equal quarterly
installments of sixty six thousand six hundred twenty eight dollars ($66,628) on
January 1, April 1, July 1 and October 1, 2011. This Contract shall be subject
to a minimum premium of two hundred thirteen thousand two hundred seven dollars
($213,207).
C. As promptly as possible after the end of the Contract period, the Company
shall provide a report to the Reinsurers setting forth the premium due
hereunder, computed in accordance with the first paragraph, and any additional
premium due the Reinsurers or return premium due the Company shall be remitted
promptly.
D. “Net Subject Earned Premium” as used in this Contract shall mean the gross
earned premium of the Company for the classes of business reinsured hereunder,
less the earned portion of premium for reinsurance that inures to the benefit of
this Contract.
attaching to and forming part of the
PROPERTY CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT
EFFECTIVE JANUARY 1, 2011
issued to
PENN MILLERS INSURANCE COMPANY
AMERICAN MILLERS INSURANCE COMPANY

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 



--------------------------------------------------------------------------------



 



Exhibit II — Page 1.
TW No. G22288.11
EXHIBIT II
PROPERTY SECOND CATASTROPHE EXCESS OF LOSS
REINSURANCE CONTRACT
EFFECTIVE JANUARY 1, 2011
issued to
PENN MILLERS INSURANCE COMPANY
AMERICAN MILLERS INSURANCE COMPANY
WILKES-BARRE, PENNSYLVANIA
ARTICLE 5
RETENTION AND LIMIT
A. The Reinsurers shall be liable to, indemnify and reinsure the Company for
each and every Loss Occurrence, for ninety five percent (95%) of the excess Net
Loss above an initial Net Loss to the Company of five million dollars
($5,000,000) each and every Loss Occurrence; but the Reinsurers shall not be
liable for more than four million seven hundred fifty thousand dollars
($4,750,000) of Net Loss for each and every such Loss Occurrence.
B. The Company agrees to carry at its own risk and not reinsured in any way the
remaining five percent (5%) of each excess Net Loss for which claim is made
hereunder.
C. It is warranted that this Contract shall respond only when two (2) or more
risks are involved in a Loss Occurrence.
ARTICLE 6
REINSTATEMENT
A. Each claim hereunder shall reduce the amount of the Reinsurers’ liability
from the time of the occurrence of the loss by the sum paid, but the sum so
exhausted immediately shall be reinstated from the time of the occurrence of the
loss.
B. For each amount so reinstated, the Company agrees to pay an additional
premium calculated by multiplying one hundred percent (100%) of the annual
premium hereon by the product of the percentage that the amount reinstated bears
to the limit (i.e., four million seven hundred fifty thousand dollars
($4,750,000)) of this Contract. Nevertheless, the liability of the Reinsurers
shall never be more than four million seven hundred fifty thousand dollars
($4,750,000) in respect of any one Loss Occurrence, nor more than nine million
five hundred thousand dollars ($9,500,000) in all in respect of all losses
occurring during the term of this Contract.
C. A provisional reinstatement premium shall be paid by the Company at the time
the Reinsurers pay the loss giving rise to the reinstatement premium through an
offset of the provisional reinstatement premium due the Reinsurers against the
loss payment due the Company, with only the net amount due to be remitted by the
debtor party. The amount of this provisional reinstatement premium shall be
based on one hundred percent (100%) of the estimated annual reinsurance premium
hereunder.

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 



--------------------------------------------------------------------------------



 



Exhibit II — Page 2.
TW No. G22288.11
D. As promptly as possible after the loss has been paid by the Reinsurers and
the annual reinsurance premium hereunder has been finally determined, the
Company shall prepare and submit to the Reinsurers a final statement of
reinstatement premium due. Any reinstatement premium shown to be due the
Reinsurers (less prior payments, if any) shall be remitted by the Company with
its statement. Any return reinstatement premium shown to be due the Company
shall be remitted by the Reinsurers as promptly as possible after receipt of the
Company’s final statement.
E. In the event there are any mid-term terminations in the participation of any
Reinsurer in this Contract, payment of any such reinstatement premium in full
shall be paid to the Reinsurer who incurred the loss that generates the
reinstatement premium.
ARTICLE 7
PREMIUM
A. As premium for the reinsurance provided hereunder, the Company shall pay the
Reinsurers one point three two zero zero percent (1.3200%) of its Net Subject
Earned Premium for the Contract period.
B. The Company shall pay the Reinsurers a deposit premium three hundred sixty
eight thousand one hundred forty dollars ($368,140) in equal quarterly
installments of ninety two thousand thirty five dollars ($92,035) on January 1,
April 1, July 1 and October 1, 2011. This Contract shall be subject to a minimum
premium of two hundred ninety four thousand five hundred ten dollars ($294,510).
C. As promptly as possible after the end of the Contract period, the Company
shall provide a report to the Reinsurers setting forth the premium due
hereunder, computed in accordance with the first paragraph, and any additional
premium due the Reinsurers or return premium due the Company shall be remitted
promptly.
D. “Net Subject Earned Premium” as used in this Contract shall mean the gross
earned premium of the Company for the classes of business reinsured hereunder,
less the earned portion of premium for reinsurance that inures to the benefit of
this Contract.
attaching to and forming part of the
PROPERTY CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT
EFFECTIVE JANUARY 1, 2011
issued to
PENN MILLERS INSURANCE COMPANY
AMERICAN MILLERS INSURANCE COMPANY

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 



--------------------------------------------------------------------------------



 



Exhibit III — Page 3.
TW No. G22283.11
EXHIBIT III
PROPERTY THIRD CATASTROPHE EXCESS OF LOSS
REINSURANCE CONTRACT
EFFECTIVE JANUARY 1, 2011
issued to
PENN MILLERS INSURANCE COMPANY
AMERICAN MILLERS INSURANCE COMPANY
WILKES-BARRE, PENNSYLVANIA
ARTICLE 5
RETENTION AND LIMIT
A. The Reinsurers shall be liable to, indemnify and reinsure the Company for
each and every Loss Occurrence, for ninety five percent (95%) of the excess Net
Loss above an initial Net Loss to the Company of ten million dollars
($10,000,000) each and every Loss Occurrence; but the Reinsurers shall not be
liable for more than fourteen million two hundred fifty thousand dollars
($14,250,000) of Net Loss for each and every such Loss Occurrence.
B. The Company agrees to carry at its own risk and not reinsured in any way the
remaining five percent (5%) of each excess Net Loss for which claim is made
hereunder.
C. It is warranted that this Contract shall respond only when two (2) or more
risks are involved in a Loss Occurrence.
ARTICLE 6
REINSTATEMENT
A. Each claim hereunder shall reduce the amount of the Reinsurers’ liability
from the time of the occurrence of the loss by the sum paid, but the sum so
exhausted immediately shall be reinstated from the time of the occurrence of the
loss.
B. For each amount so reinstated, the Company agrees to pay an additional
premium calculated by multiplying one hundred percent (100%) of the annual
premium hereon by the product of the percentage that the amount reinstated bears
to the limit (i.e., fourteen million two hundred fifty thousand dollars
($14,250,000)) of this Contract. Nevertheless, the liability of the Reinsurers
shall never be more than fourteen million two hundred fifty thousand dollars
($14,250,000) in respect of any one Loss Occurrence, nor more than twenty eight
million five hundred thousand dollars ($28,500,000) in all in respect of all
losses occurring during the term of this Contract.
C. A provisional reinstatement premium shall be paid by the Company at the time
the Reinsurers pay the loss giving rise to the reinstatement premium through an
offset of the provisional reinstatement premium due the Reinsurers against the
loss payment due the

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 



--------------------------------------------------------------------------------



 



Exhibit III — Page 4.
TW No. G22283.11
Company, with only the net amount due to be remitted by the debtor party. The
amount of this provisional reinstatement premium shall be based on one hundred
percent (100%) of the estimated annual reinsurance premium hereunder.
D. As promptly as possible after the loss has been paid by the Reinsurers and
the annual reinsurance premium hereunder has been finally determined, the
Company shall prepare and submit to the Reinsurers a final statement of
reinstatement premium due. Any reinstatement premium shown to be due the
Reinsurers (less prior payments, if any) shall be remitted by the Company with
its statement. Any return reinstatement premium shown to be due the Company
shall be remitted by the Reinsurers as promptly as possible after receipt of the
Company’s final statement.
E. In the event there are any mid-term terminations in the participation of any
Reinsurer in this Contract, payment of any such reinstatement premium in full
shall be paid to the Reinsurer who incurred the loss that generates the
reinstatement premium.
ARTICLE 7
PREMIUM
A. As premium for the reinsurance provided hereunder, the Company shall pay the
Reinsurers one point nine four three five percent (1.9435%) of its Net Subject
Earned Premium for the Contract period.
B. The Company shall pay the Reinsurers a deposit premium of five hundred forty
two thousand twenty eight dollars ($542,028) in equal quarterly installments of
one hundred thirty five thousand five hundred seven dollars ($135,507) on
January 1, April 1, July 1 and October 1, 2011. This Contract shall be subject
to a minimum premium of four hundred thirty three thousand six hundred twenty
one dollars ($433,621).
C. As promptly as possible after the end of the Contract period, the Company
shall provide a report to the Reinsurers setting forth the premium due
hereunder, computed in accordance with the first paragraph, and any additional
premium due the Reinsurers or return premium due the Company shall be remitted
promptly.
D. “Net Subject Earned Premium” as used in this Contract shall mean the gross
earned premium of the Company for the classes of business reinsured hereunder,
less the earned portion of premium for reinsurance that inures to the benefit of
this Contract.
attaching to and forming part of the
PROPERTY CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT
EFFECTIVE JANUARY 1, 2011
issued to
PENN MILLERS INSURANCE COMPANY
AMERICAN MILLERS INSURANCE COMPANY

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 



--------------------------------------------------------------------------------



 



Exhibit IV — Page 1.
TW No. G26396.11
EXHIBIT IV
PROPERTY FOURTH CATASTROPHE EXCESS OF LOSS
REINSURANCE CONTRACT
EFFECTIVE JANUARY 1, 2011
issued to
PENN MILLERS INSURANCE COMPANY
AMERICAN MILLERS INSURANCE COMPANY
WILKES-BARRE, PENNSYLVANIA
ARTICLE 5
RETENTION AND LIMIT
A. The Reinsurers shall be liable to, indemnify and reinsure the Company for
each and every Loss Occurrence, for ninety five percent (95%) of the excess Net
Loss above an initial Net Loss to the Company of twenty five million dollars
($25,000,000) each and every Loss Occurrence; but the Reinsurers shall not be
liable for more than nineteen million dollars ($19,000,000) of Net Loss for each
and every such Loss Occurrence.
B. The Company agrees to carry at its own risk and not reinsured in any way the
remaining five percent (5%) of each excess Net Loss for which claim is made
hereunder.
C. It is warranted that this Contract shall respond only when two (2) or more
risks are involved in a Loss Occurrence.
ARTICLE 6
REINSTATEMENT
A. Each claim hereunder shall reduce the amount of the Reinsurers’ liability
from the time of the occurrence of the Loss by the sum paid, but the sum so
exhausted immediately shall be reinstated from the time of the occurrence of the
Loss.
B. For each amount so reinstated, the Company agrees to pay an additional
premium calculated by multiplying one hundred percent (100%) of the annual
premium hereon by the product of the percentage that the amount reinstated bears
to the limit (i.e., nineteen million dollars ($19,000,000)) of this Contract.
Nevertheless, the liability of the Reinsurers shall never be more than nineteen
million dollars ($19,000,000) in respect of any one Loss Occurrence, nor more
than thirty eight million dollars ($38,000,000) in all in respect of all losses
occurring during the term of this Contract.
C. A provisional reinstatement premium shall be paid by the Company at the time
the Reinsurers pay the Loss giving rise to the reinstatement premium through an
offset of the provisional reinstatement premium due the Reinsurers against the
Loss payment due the

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 



--------------------------------------------------------------------------------



 



Exhibit IV — Page 2.
TW No. G26396.11
Company, with only the net amount due to be remitted by the debtor party. The
amount of this provisional reinstatement premium shall be based on one hundred
percent (100%) of the estimated annual reinsurance premium hereunder.
D. As promptly as possible after the Loss has been paid by the Reinsurers and
the annual reinsurance premium hereunder has been finally determined, the
Company shall prepare and submit to the Reinsurers a final statement of
reinstatement premium due. Any reinstatement premium shown to be due the
Reinsurers (less prior payments, if any) shall be remitted by the Company with
its statement. Any return reinstatement premium shown to be due the Company
shall be remitted by the Reinsurers as promptly as possible after receipt of the
Company’s final statement.
E. In the event there are any mid-term terminations in the participation of any
Reinsurer in this Contract, payment of any such reinstatement premium in full
shall be paid to the Reinsurer who incurred the Loss that generates the
reinstatement premium.
ARTICLE 7
PREMIUM
A. As premium for the reinsurance provided hereunder, the Company shall pay the
Reinsurers one point six three five zero percent (1.6350%) of its Net Subject
Earned Premium for the Contract period.
B. The Company shall pay the Reinsurers a deposit premium of four hundred fifty
six thousand dollars ($456,000) in equal quarterly installments of one hundred
fourteen thousand dollars ($114,000) on January 1, April 1, July 1 and
October 1, 2011. This Contract shall be subject to a minimum premium of three
hundred sixty four thousand eight hundred dollars ($364,800).
C. As promptly as possible after the end of the Contract period, the Company
shall provide a report to the Reinsurers setting forth the premium due
hereunder, computed in accordance with the first paragraph, and any additional
premium due the Reinsurers or return premium due the Company shall be remitted
promptly.
D. “Net Subject Earned Premium” as used in this Contract shall mean the gross
earned premium of the Company for the classes of business reinsured hereunder,
less the earned portion of premium for reinsurance that inures to the benefit of
this Contract.
attaching to and forming part of the
PROPERTY CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT
EFFECTIVE JANUARY 1, 2011
issued to
PENN MILLERS INSURANCE COMPANY
AMERICAN MILLERS INSURANCE COMPANY

      TW No. G22283.11/G22287.11/G22288.11/G26396.11
FINAL   (TOWERS WATSON LOGO) [w82113w8211300.gif]

 